Exhibit 10.4

PROPERTY CATASTROPHE

EXCESS OF LOSS REINSURANCE AGREEMENT

UNITED PROPERTY AND CASUALTY INSURANCE COMPANY

St Petersburg, Florida

EFFECTIVE: June 1, 2008

EXPIRATION: June 1, 2009

 

          BMS



--------------------------------------------------------------------------------

PROPERTY CATASTROPHE EXCESS OF LOSS REINSURANCE AGREEMEMT

TABLE OF CONTENTS

 

ARTICLE    DESCRIPTION    PAGE

  1

  

Business Reinsured

   1

  2

  

Cover

   1

  3

  

Term

   1

  4

  

Territory

   2

  5

  

Exclusions

   3

  6

  

Definitions

   4

  7

  

Net Retained Lines

   7

  8

  

Other Reinsurance

   7

  9

  

Premium

   7

  10

  

Reinstatement

   8

  11

  

Notice of Loss and Loss Settlements

   8

  12

  

Salvage and Subrogation

   9

  13

  

Offset

   9

  14

  

Unauthorized Reinsurance

   9

  15

  

Taxes

   11

  16

  

Currency

   11

  17

  

Delay, Omission or Error

   11

  18

  

Access to Records

   12

  19

  

Arbitration

   12

  20

  

Service of Suit

   14

  21

  

Insolvency

   14

  22

  

Third Party Rights

   15

  23

  

Severability

   15

  24

  

Confidentiality

   16

  25

  

Entire Agreement

   16

  26

  

Law and Jurisdiction

   16

  27

  

Intermediary

   16

  28

  

Mode of Execution

   17

Attachments:

Schedule A – First Property Catastrophe Excess of Loss Reinsurance

Schedule B – Second Property Catastrophe Excess of Loss Reinsurance

Schedule C – Third Property Catastrophe Excess of Loss Reinsurance

Schedule D – Fourth Property Catastrophe Excess of Loss Reinsurance

Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance - USA

Terrorism Exclusion Clause

 

v.3499061

          BMS



--------------------------------------------------------------------------------

PROPERTY CATASTROPHE

EXCESS OF LOSS REINSURANCE AGREEMENT

issued to

UNITED PROPERTY AND CASUALTY INSURANCE COMPANY

St Petersburg, Florida

(hereinafter referred to as the “Company”)

by

the Subscribing Reinsurers executing the

attached Interests and Liabilities Contract

(hereinafter referred to as the “Reinsurer”)

ARTICLE 1

BUSINESS REINSURED

This Agreement is to indemnify the Company in respect of its net excess
liability as a result of any loss or losses which may occur during the term of
this Agreement under any policies, contracts and binders of insurance or
reinsurance (hereinafter called “policies”) in force at the effective date
hereof or issued or renewed on or after that date, covering business classified
by the Company as property and written in the State of Florida, Such business
shall include but not be limited to Homeowners, Condominium owners, and business
written under the Company’s Garage Program.

ARTICLE 2

COVER

The Reinsurer will be liable in respect of each and every Loss Occurrence, for
the Ultimate Net Loss over and above an initial Ultimate Net Loss for that
excess layer as shown in the Schedules attached hereto, each and every Loss
Occurrence, subject to a limit shown as for that excess layer as shown in the
Schedules attached hereto, each and every Loss Occurrence.

Recoveries made by the Company under the Florida Hurricane Catastrophe Fund
(“FHCF”) and Temporary Increased Coverage Limit (“TICL”) shall be deemed to
inure to the benefit of this Agreement, whether collectible or not.

ARTICLE 3

TERM

This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location where the loss occurrence commences, June 1, 2008, with respect to
losses arising out of loss occurrences commencing at or after that time and
date, and shall remain in full force and effect

 

v.3499061

    

Prop Cat 06/17/2008

  Page 1 / 17    BMS



--------------------------------------------------------------------------------

until 12:01 a.m. Local Standard Time at the location where the loss occurrence
commences, June 1, 2009.

The Company may terminate or reduce a Subscribing Reinsurer’s percentage share
in this Agreement at any time by giving prior written notice to the Subscribing
Reinsurer by certified mail in the event of any of the following:

 

1)

The Subscribing Reinsurer’s policyholders’ surplus falls by 20% or more; or

 

2)

A State Insurance Department or other legal authority orders the Subscribing
Reinsurer to cease writing business; or

 

3)

The Subscribing Reinsurer has become insolvent or has been placed into
liquidation or receivership (whether voluntary or involuntary), or there has
been instituted against it- proceedings for the appointment of a receiver,
liquidator, rehabilitated, conservator, or trustee in bankruptcy, or other agent
known by whatever name, to take possession of its assets or control of its
operation; or

 

4)

The Subscribing Reinsurer has become merged with, acquired or controlled by any
company, corporation, or individual(s) not controlling the Subscribing
Reinsurer’s operations previously; or

 

5)

The Subscribing Reinsurer ceases assuming new and renewal property treaty
reinsurance business; or

 

6)

The Subscribing Reinsurer’s A.M. Best’s or Standard and Poor’s rating is
downgraded below A-.

In the event the Company terminates or reduces a Subscribing Reinsurer’s
percentage share in accordance with this paragraph, the termination or reduction
will be effective for losses occurring on or after the date of the written
notice to the Subscribing Reinsurer and the premium due to the Subscribing
Reinsurer for any reduced percentage share for the Agreement Year will be
reduced on a pro rata basis for the portion of the Agreement Year which is
unexpired as of that date. If a loss has been paid under this Agreement or a
Subscribing Reinsurer’s share is terminated after November 30, 2008 then no such
return premium shall be made.

For the purpose of this clause Full Premium shall mean the fully adjusted
premium that would have been earned by the Reinsurer for the period of this
Reinsurance Agreement had it not been terminated, taking into account any
minimum premium condition and including any reinstatement premium in respect of
losses occurring prior to the date of termination.

Should this Agreement expire while a loss covered hereunder is in progress, the
Reinsurer shall be responsible for the loss in progress in the same, manner and
to the same extent it would have been responsible had the Agreement expired the
day following the conclusion of the loss in progress.

ARTICLE 4

TERRITORY

This Agreement shall follow the territorial limits of the Company’s Original
Policies.

 

v.3499061

    

Prop Cat 06/17/2008

  Page 2 / 17    BMS



--------------------------------------------------------------------------------

ARTICLE 5

EXCLUSIONS

This Agreement does not apply to and specifically excludes the following:

 

1.

Reinsurance assumed except as respects the following; Reinsurance assumed as a
result of the depopulation of the Citizens Property and Casualty Insurance
Company and any successor organisation of this entity and/or any reinsurance
assumed from Private Carriers as a result of depopulations.

 

2.

Financial guarantee and/or insolvency business.

 

3.

Third party liability and medical payments business.

 

4.

Liability as a member, subscriber or reinsurer of any Pool, Syndicate or
Association; and any combination of insurers or reinsurers formed for the
purpose of covering specific perils, specific classes of business or for the
purpose of insuring risks located in specific geographical areas and any
assessments from Citizens Property and Casualty Insurance Company and any
successor organisation of this entity.

 

5.

All liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund. “Insolvency Fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Company of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.

 

6.

All Accident and Health, Fidelity, Surety, Boiler and Machinery, Workers’
Compensation and Credit business.

 

7.

All Ocean Marine business.

 

8.

Flood and/or earthquake when written as such.

 

9.

Difference in Conditions insurances and similar kinds of insurances, however
styled, insofar as they may provide coverage for losses from the following
causes:

 

  a.

Flood, surface water, waves, tidal water or tidal waves, overflow of streams or
other bodies of water or spray from any of the foregoing, all whether
wind-driven or not, except when covering property in transit; or

 

  b.

Earthquake, landslide, subsidence or other earth movement or volcanic eruption,
except when covering property in transit.

 

10.

Mortgage Impairment insurances and similar kinds of insurances, however styled.

 

11.

All automobile business.

 

12.

Loss or damage directly or indirectly occasioned by, happening through or in
consequences of war, invasion, acts of foreign enemies, hostilities (whether war
be declared or not), civil war, rebellion, revolution, insurrection, military or
usurped power, or confiscation or nationalisation or requisition or destruction
of or damage to property by or under the order of any government or public or
local authority.

 

v.3499061

    

Prop Cat 06/17/2008

  Page 3 / 17    BMS



--------------------------------------------------------------------------------

13.

Loss and/or Damage and/or Costs and/or Expenses arising from seepage and/or
pollution and/or contamination, other than contamination from smoke.
Nevertheless, this exclusion does not preclude any payment of the cost of
removal of debris of property damaged by a loss otherwise covered hereunder,
subject always to a limit of 25% of the Company’s property loss under the
applicable original policy.

 

14.

Nuclear risks as defined in the “Nuclear Incident Exclusion Clause—Physical
Damage Reinsurance” attached to and forming part of this Agreement.

 

15.

All liability arising out of mold, spores and/or fungus but this exclusion shall
not apply to those losses which follow as a direct result of a loss caused by a
peril otherwise covered hereunder.

 

16.

Terrorism, in accordance with NMA2930c, attached hereto.

ARTICLE 6

DEFINITIONS

 

A.

The term “Loss Occurrence” shall mean the sum of all individual losses directly
occasioned by any one disaster, accident or loss or series of disasters,
accidents or losses arising out of one event which occurs within the area of one
state of the United States or province of Canada and states or provinces
contiguous thereto and to one another. However, the duration and extent of any
one “Loss Occurrence” shall be limited to all individual losses sustained by the
Company occurring during any period of 168 consecutive hours arising out of and
directly occasioned by the same event except that the term “Loss Occurrence”
shall be further defined as follows:

 

  (i)

As regards windstorm, hail, tornado, hurricane, cyclone, including ensuing
collapse and water damage, all individual losses sustained by the Company
occurring during any period of 96 consecutive hours arising out of and directly
occasioned by the same event, However, the event need not be limited to one
state or province or states or provinces contiguous thereto.

 

  (ii)

As regards riot, riot attending a strike, civil commotion, vandalism and
malicious mischief, all individual losses sustained by the Company occurring
during any period of 72 consecutive hours within the area of one municipality or
county and the municipalities or counties contiguous thereto arising out of and
directly occasioned by the same event. The maximum duration of 72 consecutive
hours may be extended in respect of individual losses which occur beyond such 72
consecutive hours during the continued occupation of an Assured’s premises by
strikers, provided such occupation commenced during the aforesaid period.

 

  (iii)

As regards earthquake (the epicenter of which need not necessarily be within the
territorial confines referred to in the opening paragraph of this Article) and
fire following directly occasioned by the earthquake, only those individual fire
losses which commence during the period of 168 consecutive hours may be included
in the Company’s “Loss Occurrence”.

 

  (iv)

As regards “Freeze”, only individual losses directly occasioned by collapse,
breakage of glass and water damage (caused by bursting of frozen pipes and
tanks) may be included in the Company’s “Loss Occurrence”.

 

v.3499061

    

Prop Cat 06/17/2008

  Page 4 / 17    BMS



--------------------------------------------------------------------------------

For all “Loss Occurrences”, other than (ii) above, the Company may choose the
date and time when any such period of consecutive hours commences provided that
it is not earlier than the date and time of the occurrence of the first recorded
individual loss sustained by the Company arising out of that disaster, accident
or loss and provided that only one such period of 168 consecutive hours shall
apply with respect to one event, except for any “Loss Occurrence” referred to in
sub-paragraph (i) above where only one such period of 96 consecutive hours shall
apply with respect to one event, regardless of the duration of the event.

As respects those “Loss Occurrences” referred to in (ii) above, if the disaster,
accident or loss occasioned by the event is of greater duration than 72
consecutive hours, then the Company may divide that disaster, accident or loss
into two or more “Loss Occurrences” provided no two periods overlap and no
individual loss is included in more than one such period and provided that no
period commences earlier than the date and time of the occurrence of the first
recorded individual loss sustained by the Company arising out of that disaster,
accident or loss.

No individual losses occasioned by an event that would be covered by the 72
hours clause, may be included in any loss occurrence claimed under the 96 hours
clause, nor may individual losses occasioned by an event that would be covered
by either the 72 or 96 hours clauses, be included in any “Loss Occurrence”
claimed under the 168 hours provision.

Losses directly or indirectly occasioned by:

 

  (i)

loss of, alteration of, or damage to

or

 

  (ii)

a reduction in the functionality, availability or operation of

a computer system, hardware, programme, software, data, information repository,
microchip, integrated circuit or similar device in computer equipment or
non-computer equipment, whether the property of the policyholder of the Company
or not, do not in and of themselves constitute an event unless arising out of
one or more of the following perils:

fire, lightning, explosion, aircraft or vehicle impact, falling objects,
windstorm, hail, tornado, cyclone, hurricane, earthquake, volcano, tsunami,
flood, freeze or weight of snow.

Any date change, including leap year calculations, shall not in and of itself be
regarded as a loss occurrence for the purposes of this Agreement.

 

B.

The term “Ultimate net loss” as used herein is defined as the sum or sums
(including 90% of any extra contractual obligations and/or 90% of any loss in
excess of policy-limits, and any loss adjustment expenses as hereinafter
defined, provided there is an indemnity loss hereunder, any loss adjustment
expense/fair rental value unrecoverable from the FHCF) paid or payable by the
Company in settlement of claims and in satisfaction of judgments rendered on
account of such claims, after deduction of all salvage, all recoveries and all
claims on inuring insurance or reinsurance, whether collectible or not. Nothing
herein shall be construed to mean that losses under this

 

v.3499061

    

Prop Cat 06/17/2008

  Page 5 / 17    BMS



--------------------------------------------------------------------------------

 

Agreement are not recoverable until the Company’s Ultimate Net Loss has been
ascertained.

 

C.

The terms “Loss in excess of policy limits” and “extra contractual obligations”
as used herein shall be defined as follows:

 

  1.

“Loss in excess of policy limits” shall mean any amount paid or payable by the
Company in excess of its policy limits, but otherwise within the terms of its
policy, as a result of an action against it by its insured or its insured’s
assignee to recover damages the insured is legally obligated to pay because of
the Company’s alleged or actual negligence or bad faith in rejecting a
settlement within policy limits, or in discharging its duty to defend or prepare
the defense in the trial of an action against its insured, or in discharging its
duty to prepare or prosecute an appeal consequent upon such an action.

 

  2.

“Extra contractual obligations” shall mean any punitive, exemplary, compensatory
or consequential damages, other than loss in excess of policy limits, paid or
payable by the Company as a result of an action against, it by its insured or
its insured’s assignee, which action alleges negligence or bad faith on the part
of the Company in handling a claim under a policy subject to this Agreement.

An extra contractual obligation shall be deemed, in all circumstances, to have
occurred on the same date as the loss covered or alleged to be covered under the
policy

Notwithstanding anything stated herein, this Agreement shall not apply to any
loss in excess of policy limits or any extra contractual obligation incurred by
the Company as a result of any fraudulent and/or criminal act by any officer or
director of the Company acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense, settlement of any claim covered hereunder.

Savings Clause (Applicable only if the Reinsurer is domiciled in the State of
New York): In no event shall coverage be provided to the extent that such
coverage is not: permitted under Mew York law.

 

D.

The term “Loss adjustment expense” as used herein shall mean expenses assignable
to the investigation, appraisal, adjustment, settlement, litigation, defense
and/or appeal of claims, regardless of how such expenses are classified for
statutory reporting purposes. Loss adjustment expense shall include, but not be
limited to, loss adjustment expense not recoverable from the FHCF, interest on
judgments, expenses of outside adjusters, and a pro rata share of the salaries
and expenses of the Company’s field employees according to the time occupied
adjusting such losses but excluding salaries of the Company’s officials and any
normal overhead charges, and declaratory judgment expenses or other legal
expenses and costs incurred in connection with coverage questions and legal
actions connected thereto.

 

E.

The term “Declaratory judgment expense” as used herein shall mean the Company’s
own costs and legal expense incurred in direct connection with declaratory
judgment

 

v.3499061

    

Prop Cat 06/17/2008

  Page 6 / 17    BMS



--------------------------------------------------------------------------------

 

actions brought to determine the Company’s defense and/or indemnification
obligations that are assignable to specific claims arising out of policies
reinsured by this Agreement, regardless of whether the declaratory judgment
action is considered successful or unsuccessful. Any declaratory judgment
expense will be deemed to have been incurred by the Company on the date of the
original loss, if any, giving rise to the declaratory judgment action.

 

F.

The term “Agreement Year” as used herein shall be defined as the period from
12:01 a.m., Local Standard Time at the location where the loss occurrence
commences, June 1, 2008, until 12:01 a.m., Local Standard Time at the location
where the loss occurrence commences, June 1, 2009. However, if this Agreement is
terminated, Agreement Year as used herein shall mean the period from 12:01 a.m.,
Local Standard Time at the location where the loss occurrence commences, June 1,
2008 through the effective date of termination.

ARTICLE 7

NET RETAINED LINES

This Agreement applies only to that portion of any insurances or reinsurances
covered by this Agreement which the Company retains net for its own account
(prior to deduction of any underlying reinsurance specifically permitted in this
Agreement), and in calculating the amount of any loss hereunder and also in
computing the amount or amounts in excess of which this Agreement attaches, only
loss or losses in respect of that portion of any insurances or reinsurances
which the Company retains net for its own account shall be included.

It is understood and agreed that the amount of the Reinsurer’s liability
hereunder in respect of any loss or losses shall not be increased by reason of
the inability of the Company to collect from any other reinsurers, whether
specific or general, any amounts which may have become due from them, whether
such inability arises from the insolvency of such other reinsurers or otherwise.

ARTICLE 8

OTHER REINSURANCE

The Company shall be permitted to carry other reinsurance, recoveries under
which shall inure solely to the benefit of the Company and be entirely
disregarded in applying all of the provisions of this Agreement.

ARTICLE 9

PREMIUM

 

A.

As premium for each excess layer of reinsurance coverage provided by this
Agreement, the Company shall pay the Reinsurer the greater of the following:

 

  1.

The amount, shown as “Minimum Premium” for that excess layer in the Schedules
attached hereto; or

 

v.3499061

    

Prop Cat 06/17/2008

  Page 7 / 17    BMS



--------------------------------------------------------------------------------

  2.

The percentage, shown as “provisional rate” for that excess layer in the
Schedules attached hereto to the Company’s Total Insurance Values in-force for
Coverages A, B, C and D in respect of the Company’s Homeowners/Dwelling/
Condominium Business as at September 30, 2008.

 

B.

The Company shall pay the Reinsurer a deposit premium for each excess layer of
the amount, shown as “Deposit Premium” for that excess layer in the Schedules
attached hereto, which is payable in four installments. The first three
installments shall be an amount equal to 25% of “Deposit Premium” for that
excess layer at July 1, 2008, October 1, 2008, and January 1, 2009. The fourth
installment for each excess layer shall be equal to the adjusted deposit premium
for that excess layer, computed in accordance with paragraph C below and is due
on April 1, 2009. However, in the event this Agreement is terminated, there
shall be no deposit premium installments due after the effective date of
termination.

 

C.

“Adjusted deposit premium” as used herein shall mean:

 

  1.

The premium due hereunder for each excess layer, computed in accordance with
paragraph A above; less

 

  2.

The first, second and third installments paid for each excess layer in
accordance with paragraph B above.

 

D.

No later than April 1, 2009 (or the effective date of termination in the event
this Agreement is terminated prior to April 1, 2009), the Company shall provide
a report to the Reinsurer setting forth the premium due hereunder for each
excess layer, computed in accordance with paragraph A above, and the adjusted
deposit premium for each excess layer, computed in accordance with paragraph C
above. In the event this Agreement is terminated prior to April 1, 2009, any
additional premium due the Reinsurer or return premium due the Company shall be
remitted promptly, Should the Total Insurance Values in-force for Coverages A,
B, C and D in respect of the Company’s Homeowners/Dwelling/Condominium Business
as at September 30, 2.008 increase less than 10% of $27,881,367,472, there will
be no additional premium due the Reinsurer.

ARTICLE 10

REINSTATEMENT

Loss payments under this Agreement will reduce the limit of coverage afforded by
the amounts paid, but the limit of coverage will be reinstated from the time of
the occurrence of the loss.

Nevertheless, the Reinsurer’s liability for each excess layer shall not exceed
the amount shown in the Schedules attached hereto, as respects loss or losses
arising out of one occurrence.

ARTICLE 11

NOTICE OF LOSS AND LOSS SETTLEMENTS

 

v.3499061

    

Prop Cat 06/17/2008

  Page 8 / 17    BMS



--------------------------------------------------------------------------------

The Company shall notify the Reinsurer promptly of all claims which, in the
opinion of the Company, may involve the Reinsurer, and of all subsequent
developments regarding these claims which may materially affect the position of
the Reinsurer. The notification shall be made in the form of a report, submitted
no less frequently than on a quarterly basis, that details losses paid and
expected Ultimate Net Losses for each claim related to a Loss Occurrence subject
to this Agreement.

All loss settlements made by the Company, provided they are within the terms of
the Company’s original policies and of this Agreement, shall be binding upon
Reinsurers and amounts falling to the share of Reinsurers shall be payable
without delay upon reasonable evidence of the amount being given by the Company.

ARTICLE 12

SALVAGE AND SUBROGATION (BRMA 47E)

The Reinsurer shall be credited with salvage or subrogation recoveries (i.e.,
reimbursement obtained or recovery made by the Company, less loss adjustment
expense incurred in obtaining such reimbursement or making such recovery) on
account of claims and settlements involving reinsurance hereunder. Salvage
thereon shall always be used to reimburse the excess carriers in the reverse
order of their priority according to their participation before being used in
any way to reimburse the Company for its primary loss. The Company hereby agrees
to enforce its rights to salvage or subrogation relating to any loss, a part of
which loss was sustained by the Reinsurer, and to prosecute all claims arising
out of such rights.

ARTICLE 13

OFFSET (BRMA 36C)

The Company and the Reinsurer shall have the right to offset any balance or
amounts due from one party to the other under the terms of the Agreement. The
party asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise.

ARTICLE 14

UNAUTHORIZED REINSURANCE

(Applies only to a Reinsurer who does not qualify for full credit with any
insurance regulatory authority having jurisdiction over the Company’s reserves.)

As regards policies or bonds issued by the Company corning within the scope of
this Agreement, the Company agrees that when it shall file with the insurance
regulatory authority or set up on its books reserves for unearned premium and
losses covered hereunder which it shall be required by law to set up, it will
forward to the Reinsurer a statement showing the proportion of such reserves
which is applicable to the Reinsurer. The Reinsurer hereby agrees to fund such
reserves in respect of unearned premium (including but not limited to, the
unearned portion of any deposit premium installment), known outstanding losses
that have been reported to the Reinsurer and allocated loss adjustment expense
relating thereto, and losses and allocated loss

 

v.3499061

    

Prop Cat 06/17/2008

  Page 9 / 17    BMS



--------------------------------------------------------------------------------

adjustment expense paid by the Company but not recovered from the Reinsurer,
including all case reserves plus any reasonable amount estimated to be
unreported from known Loss Occurrences as shown in the statement prepared by the
Company (hereinafter referred to as “Reinsurer’s Obligations”) by funds
withheld, cash advances or a Letter of Credit. The Reinsurer shall have the
option of determining the method of funding provided it is acceptable to the
insurance regulatory authorities having jurisdiction over the Company’s
reserves.

When funding by a Letter of Credit, the Reinsurer agrees to apply for and secure
timely delivery to the Company of a clean, irrevocable and unconditional Letter
of Credit issued by a bank and containing provisions acceptable to the insurance
regulatory authorities having jurisdiction over the Company’s reserves in an
amount equal to the Reinsurer’s proportion of said reserves. Such Letter of
Credit shall be issued for a period of not less than one year, and shall be
automatically extended for one year from its date of expiration or any future
expiration date unless thirty (30) days (sixty (60) days where required by
insurance regulatory authorities) prior to any expiration date the issuing bank
shall notify the Company by certified or registered mail that the issuing bank
elects not to consider the Letter of Credit extended for any additional period.

The Reinsurer and Company agree that the Letters of Credit provided by the
Reinsurer pursuant to the provisions of this Agreement may be drawn upon at any
time, notwithstanding any other provision of this Agreement, and be utilized by
the Company or any successor, by operation of law, of the Company including,
without limitation, any liquidator, rehabilitator, receiver or conservator of
the Company for the following purposes, unless otherwise provided for in a
separate Trust Agreement:

 

  (a)

to reimburse the Company for the Reinsurer’s Obligations, the payment of which
is due under the terms of this Agreement and which has not been otherwise paid;

 

  (b)

to make refund of any sum which is in excess of the actual amount required to
pay the Reinsurer’s Obligations under this Agreement;

 

  (c)

to fund an account: with the Company for the Reinsurer’s Obligations, Such cash
deposit shall be held in an interest bearing account separate from the Company’s
other assets, and interest thereon not in excess of the prime rate shall accrue
to the benefit of the Reinsurer;

 

  (d)

to pay the Reinsurer’s share of any other amounts the Company claims are due
under this Agreement.

In the event the amount drawn by the Company on any Letter of Credit is in
excess of the actual amount required for (a) or (c), or in the case of (d), the
actual amount determined to be due, the Company shall promptly return to the
Reinsurer the excess amount so drawn. All of the foregoing shall be applied
without diminution because of insolvency on the part of the Company or the
Reinsurer.

The issuing bank shall have no responsibility whatsoever in connection with, the
propriety of withdrawals made by the Company or the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Company.

 

v.3499061

    

Prop Cat 06/17/2008

  Page 10 / 17    BMS



--------------------------------------------------------------------------------

At annual intervals, or more frequently as agreed but never more frequently than
quarterly, the Company shall prepare a specific statement of the Reinsurer’s
Obligations, for the sole purpose of amending the Letter of Credit, in the
following manner:

 

  (a)

If the statement shows that the Reinsurer’s Obligations exceed the balance of
credit as of the statement date, the Reinsurer shall, within thirty (30) days
after receipt of notice of such excess, secure delivery to the Company of an
amendment to the Letter of Credit increasing the amount of credit by the amount
of such difference.

 

  (b)

If, however, the statement shows that the Reinsurer’s Obligations are less than
the balance of credit as of the statement date, the Company shall, within thirty
(30) days after receipt of written request from the Reinsurer, release such
excess credit by agreeing to secure an amendment to the Letter of Credit
reducing the amount of credit available by the amount of such excess credit.

ARTICLE 15

TAXES

The Company will be liable for taxes (except Federal Excise Tax) on premiums
reported to the Reinsurer hereunder.

Federal Excise Tax applies only to those Reinsurers, excepting Underwriters at
Lloyd’s London and other Reinsurers exempt from the Federal Excise Tax, who are
domiciled outside the United States of America.

The Reinsurer has agreed to allow for the purposes of paying the Federal Excise
Tax 1% of the premium payable hereon to the extent such premium is subject to
Federal Excise Tax.

In the event of any return of premium becoming due hereunder the Reinsurer will
deduct 1% from the amount of the return of the Company or its agent should take
steps to recover the Tax from the U.S. Government.

ARTICLE 16

CURRENCY

The currency to be used for all purposes of this Agreement shall be United
States of America currency.

ARTICLE 17

DELAY, OMISSION OR ERROR

Any inadvertent delay, omission or error shall not be held to relieve either
party hereto from any liability which would attach to it hereunder if such
delay, omission or error had not been made, providing such delay, omission or
error is rectified upon discovery.

 

v.3499061

    

Prop Cat 06/17/2008

  Page 11 / 17    BMS



--------------------------------------------------------------------------------

ARTICLE 18

ACCESS TO RECORDS

The Reinsurers or their designated representatives shall have free access at any
reasonable time to all records of the Company which pertain in any way to this
Agreement.

ARTICLE 19

ARBITRATION

Conditions Precedent As a condition precedent to any right of action under this
Agreement, any dispute arising out of or in connection with this Agreement
between the Company and any Reinsurer hereon (whether or not arising during the
term of this Agreement or after expiration or termination of this Agreement),
other than as to its actual formation or validity but including interpretation
or implementation of its terms, will be submitted to the decision of a board of
arbitration composed of two (2) arbitrators and an umpire meeting at a site in
the city or town in which the Company is domiciled.

Submission to Arbitration Notice requesting arbitration or any other notice made
in connection therewith will be in writing and sent certified or registered
mail, return receipt requested. The notice requesting arbitration will state in
particular all issues to be resolved in the view of the claimant, will appoint
the arbitrator selected by the claimant and will set a date for the hearing,
which date will be no sooner than ninety (90) days and no later than one hundred
and fifty (150) days from the date that the notice requesting arbitration is
mailed. Notwithstanding the foregoing, the board, at its discretion, may defer
the date for hearing, but it is the express intention of the parties that any
dispute shall be expeditiously and timely resolved but with all due
consideration to the rights of the respective parties and the board shall be
mindful of this intent. Within thirty (30) days of receipt of the claimant’s
notice, the respondent will notify the claimant of any additional issues to be
resolved in the arbitration and of the name of its appointed arbitrator.

Arbitrator Board Membership The arbitrators will be active or retired
disinterested officials of insurance or reinsurance companies or Underwriting
Members of Lloyd’s who have experience of the class of business which is the
subject matter of this Agreement. The Company and the Reinsurer as aforesaid
will each appoint an arbitrator and the two (2) arbitrators will choose and
appoint an umpire who will be an active or retired disinterested official of an
insurance or reinsurance company or an Underwriting Member of Lloyd’s or an
attorney before instituting the hearing. If the respondent fails to appoint its
arbitrator within thirty (30) days after having received the claimant’s written
request for arbitration, the claimant is authorised to and will appoint the
second arbitrator. If the two (2) arbitrators fail to agree upon the appointment
of an umpire within thirty (30) days after notification of the appointment of
the second arbitrator, within ten (10) days thereof, the two (2) arbitrators
will request the American Arbitration Association to appoint an umpire for the
arbitration with the qualifications set forth above in this Article.
Notwithstanding the appointment of an umpire by the American Arbitration
Association, the arbitration proceedings shall not be governed by the American
Arbitration Association’s commercial arbitration rules. The umpire will promptly
notify in writing all parties to the arbitration of his selection.

 

v.3499061

    

Prop Cat 06/17/2008

  Page 12 / 17    BMS



--------------------------------------------------------------------------------

Submission of Briefs The claimant and respondent will each submit initial briefs
to the board of arbitration outlining the issues in dispute and the basis and
reasons for their respective positions within thirty (30) days of the date of
notice of appointment of the umpire. The claimant and the respondent may submit
reply briefs within ten (10) days after filing of the initial brief(s). Initial
and reply briefs may be amended by the submitting party at any time, but not
later than ten (10) days prior to the date of commencement of the arbitration,
Reasonable responses will be allowed at the arbitration to new material
contained in any amendments filed to the briefs but not previously responded to.

Arbitration Award The board will make its award with regard to this Agreement
recognising the custom and the usage of the insurance and reinsurance business.
The award will be in writing and will state the factual and a legal basis for
the award. The award will be based upon a hearing in which evidence will be
allowed and in which the formal rules of evidence will not apply, but in which
cross examination and rebuttal will be allowed. At its own election or at the
request of the board, either party may submit a post-hearing brief for
consideration of the board in its decision within twenty (20) days of the close
of the hearing. The board will make its award within thirty (30) days following
the close of the hearing or the submission of post-hearing briefs, whichever is
later, unless the parties consent to an extension. A decision by the majority of
the members of the board will be final and binding upon all parties to the
proceeding. Either party may apply to any court of competent jurisdiction for an
order confirming the award; a judgement of such court will thereupon be entered
on the award. If such an order is issued, the attorneys’ fees of the party so
applying and court costs will be paid by the party against whom confirmation is
sought.

Arbitration Expense Each party will bear the expense of the one arbitrator to be
selected by it and will jointly and equally bear with the other party(ies) the
expense of any stenographer requested, and of the umpire. The remaining costs of
the arbitration proceedings will be finally allocated by the board.

Discovery Subject to customary and recognised legal rules of privilege, each
party participating in the arbitration will have the obligation to produce as
witnesses to the arbitration such of its employees or those of its affiliates or
of its brokers or agents as any other participating party may request, providing
always that the same witnesses and documents be relevant to the issues before
the arbitration and provided further that the parties may mutually agree as to
further discovery prior to the arbitration. The umpire will be the final judge
of rules of privilege and as to relevancy of any witnesses and documents upon
the petition of any participating party, and may require such disclosure as he
or she sees fit.

Consolidation To the extent agreed by the Company, the original arbitrating
Reinsurer and other Reinsurers hereon where the issues in dispute between the
Company and the original arbitrating Reinsurer are related or largely identical
or similar with issues in dispute between the Company and other Reinsurers
hereon, all parties may join together in a consolidated arbitration under the
terms and conditions contained in this Agreement to resolve all common issues,
provided however, that:

 

a)

the two (2) arbitrators and umpire will be appointed by the Company and the
original arbitrating Reinsurer;

 

v.3499061

    

Prop Cat 06/17/2008

  Page 13 / 17    BMS



--------------------------------------------------------------------------------

b)

each party to a consolidated arbitration will have the right to its own
attorney, position, and related claims and defences;

 

c)

each party will not, in presenting its position, be prevented from presenting
its position by the position put forth by any other party; and

 

d)

the cost and the expenses of the arbitration, including the fees of the
arbitrators, exclusive of attorney’s fees, which will be borne exclusively by
the respective retaining party, will be borne pro rata by each party
participating in the consolidated arbitration.

Procedure To the extent not otherwise mutually agreed or provided for in this
Article, the procedures and rules applicable to arbitration under the laws of
the state in which the Company is domiciled, will govern the procedures of the
arbitration with the appointed umpire fulfilling the role and authority of the
judge unless the parties otherwise mutually agree.

ARTICLE 20

SERVICE OF SUIT

It is agreed that in the event of the failure of the Reinsurers hereon to pay
any amount claimed to be due hereunder, the Reinsurers hereon, at the request of
the Company, will submit to the jurisdiction of a Court of competent
jurisdiction within the United States. Nothing in this Clause constitutes or
should be understood to constitute a waiver of Reinsurers’ rights to commence an
action in any Court of competent jurisdiction in the United States, to remove an
action to a United States District Court, or to seek a transfer of a case to
another Court as permitted by the laws of the United States or of any State in
the United States. It is further agreed that service of process in such suit may
be made upon Messrs Mendes and Mount, 750 Seventh Avenue, New York, New York
10019-6829, and that in any suit instituted against any one of them upon this
Agreement, Reinsurers will abide by the final decision of such Court or of any
Appellate Court in the event of an appeal.

The above-named are authorized and directed to accept service of process on
behalf of Reinsurers in any such suit and/or upon the request of the Company to
give a written undertaking to the Company that they will enter a general
appearance upon Reinsurers’ behalf in the event such a suit shall be instituted.

Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefore, Reinsurers hereon hereby
designate the Superintendent, Commissioner or Director of Insurance or other
officer specified for that purpose in the statute, or his successor or
successors in office, as their true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Agreement of
insurance (or reinsurance), and hereby designate the above-named as the person
to whom the said officer is authorized to mail such process or a true copy
thereof.

ARTICLE 21

INSOLVENCY

In the event of the insolvency of the Company, the reinsurance under this
Agreement shall be payable by the Reinsurer to the Company or its liquidator,
receiver or statutory successor on

 

v.3499061

    

Prop Cat 06/17/2008

  Page 14 / 17    BMS



--------------------------------------------------------------------------------

the basis of the liability of the Company under the Original Policy or policies
reinsured, without diminution because of the insolvency of the Company, except
as provided by Section 4118 (a) of the New York Insurance Law except (a) where
this Agreement specifically provides another payee in the event of the
insolvency of the Company and (b) where a Reinsurer(s) subscribing a
participation hereunder with the consent of the original insured or insureds,
has assumed such policy obligations of the Company to such payees.

If the Company should become insolvent, then the liquidator, receiver or
statutory successor of the Company shall give written notice to the Reinsurer of
the pendency of any claim against the Company which is likely to produce a loss
under this Agreement within a reasonable time after such claim if filed in the
insolvency proceeding; during the pendency of such claim, the Reinsurer under
this Agreement may investigate such claim and interpose, at its own expense, in
the proceeding where such claim is to be adjudicated, any defense or defenses
which the Reinsurer may deem available to the Company or its liquidator or
receiver or statutory successor. The expense thus incurred by the Reinsurer
shall be chargeable, subject to court approval, against the insolvent Company as
part of the expense of liquidation to the extent of the benefit which may accrue
to the Company solely as a result of the defense undertaken by the Reinsurer.

If those Reinsurers subscribing a majority participation in this Agreement elect
to interpose defense to a claim, the expense shall be apportioned in accordance
with the terms of this Agreement as though such expenses had been incurred by
the Company.

Should the Company go into liquidation or should a receiver be appointed the
Reinsurer shall be entitled to deduct from any sums which may be due or may
become due to the Company under this Agreement, any sums which are due to the
Reinsurer by the Company under this Agreement and which are due at a fixed or
stated date, as well as any other sums due to the Reinsurer which are permitted
to be offset under applicable law.

ARTICLE 22

THIRD PARTY RIGHTS (BRMA 52C)

This Agreement is solely between the Company and the Reinsurer, and in no
instance shall any other party have any rights under this Agreement except as
expressly provided otherwise in the Insolvency Article.

ARTICLE 23

SEVERABILITY

If any provision of this Agreement shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Agreement or the enforceability of
such provision in any other jurisdiction.

 

v.3499061

    

Prop Cat 06/17/2008

  Page 15 / 17    BMS



--------------------------------------------------------------------------------

ARTICLE 24

CONFIDENTIALITY

For a period of three years following the termination or expiration of this
Agreement, the contracting parties undertake to regard, the terms of this
Agreement (and any confidential, proprietary information relating thereto
provided in writing to such other party) as confidential, with the parties to
effect the same prudence and care afforded by such party to its own
confidential, proprietary information. Each party further agrees that it shall
not disclose any of such information to any third party without the prior
written consent of the other party or except as may be required by applicable
law or regulation, or by legal process (including without limitation as may be
required by United States Federal tax law or regulation), or to the auditors,
professional advisors, accountants, retrocessionaires, related managing general
agents, directors or officers of such party with a reasonable need to know such
information, Except as expressly set forth above, the parties agree and
acknowledge that this Article is not intended to restrict or limit the conduct
of the other party’s current or proposed business.

ARTICLE 25

ENTIRE AGREEMENT (BRMA 74B)

This Agreement constitutes the entire agreement between the parties. In no event
shall this Agreement, provide any guarantee of profit, directly or indirectly,
from the Reinsurer to the Company or from the Company to the Reinsurer. This
Agreement may be clarified, amended or modified only by written agreement signed
by both parties. Such written agreement shall become part of this Agreement.

ARTICLE 26

LAW AND JURISDICTION

This Agreement shall be governed by the laws of the State of Florida and shall
be subject to the jurisdiction of the courts of the United States of America
(subject to the provisions of the Service of Suit Clause (U.S.A.).

ARTICLE 27

INTERMEDIARY

BMS Intermediaries Ltd., One America Square, London, EC3N 2.LS is hereby
recognized as the Intermediary negotiating this Agreement for all business
hereunder. All communications (including but not limited to notices, statements,
premiums, return premiums, commissions, taxes, losses, loss adjustment expense,
salvages and loss settlements) relating thereto shall be transmitted to the
Company or the Reinsurer through BMS Intermediaries Ltd. Payments by the Company
to the Intermediary shall be deemed to constitute payment to the Reinsurer.
Payments by the Reinsurer to the Intermediary shall be deemed only to constitute
payment to the Company to the extent that such payments are actually received by
the Company.

 

v.3499061

    

Prop Cat 06/17/2008

  Page 16 / 17    BMS



--------------------------------------------------------------------------------

ARTICLE 28

MODE OF EXECUTION

 

A.

This Agreement may be executed by:

 

  1.

an original written ink signature of paper documents;

 

  2.

an exchange of facsimile copies showing the original written ink signature of
paper documents;

 

  3.

electronic signature technology employing computer software and a digital
signature or digitizer pen pad to capture a person’s handwritten signature in
such a manner that the signature is unique to the person signing, is under the
sole control of the person signing, is capable of verification to authenticate
the signature and is linked to the document signed in such a manner that if the
data is changed, such signature is invalidated.

 

B.

The use of any one or a combination of these methods of execution shall
constitute a legally binding and valid signing of this Agreement. This Agreement
may be executed in one or more counterparts, each of which, when duly executed,
shall be deemed an original.

Signed in St Petersburg, Florida this 20 day of June, 2008

 

For and on behalf of the Company

  

 

v.3499061

    

Prop Cat 06/17/2008

  Page 17 / 17    BMS



--------------------------------------------------------------------------------

SCHEDULE A

First Property Catastrophe Excess of Loss Reinsurance

UNITED PROPERTY AND CASUALTY INSURANCE COMPANY

St. Petersburg, Florida

This Schedule is attached to and forms a part of the Property Catastrophe Excess
of Loss Reinsurance Agreement and sets out specific terms, conditions and
participating Reinsurers for the Company’s First Property Catastrophe Excess of
Loss Reinsurance.

COVER

The Reinsurer will be liable in respect of each and every Loss Occurrence for
the Ultimate Net Loss over and above an initial Ultimate Net Loss of $25,509,580
each and every Loss Occurrence, subject to a limit of liability to the Reinsurer
of $43,004,587 each and every Loss Occurrence.

PREMIUM

The Company shall pay the Reinsurer a deposit premium of $15,051,605 in
accordance with Article 9, Premium, of the Agreement. The deposit premium shall
be adjusted in accordance with Article 9, Premium, of the Agreement, by a
provisional rate of 0.05398% to the Company’s n Total Insurance Values in-force
for Coverages A, B, C and D in respect of the Company’s (
Homeowners/Dwelling/Condominium Business as at September 30, 2008 subject to a
minimum premium $12,041,284. (Minimum premium to be 80% of the developed Deposit
Premiums which are in turn based on TIV at September 30, 2008 of
$27,881,367,472.)

REINSTATEMENT

Each claim hereon reduces the amount of indemnity under this Agreement from the
time of occurrence of the loss but such amount is hereby reinstated from the
time of occurrence of the loss in consideration of the payment by the Company of
an additional premium calculated by applying to the premium earned hereon, the
percentage of the face amount of this Agreement so reinstated. Nevertheless, the
Reinsurer’s liability hereunder shall never exceed $43,004,587 for any one loss
occurrence and $86,009,174 for all loss occurrences during the term of this
Agreement.

 

v.3499061

    

Prop Cat 06/17/2008

     BMS



--------------------------------------------------------------------------------

SCHEDULE B

Second Property Catastrophe Excess of Loss Reinsurance

UNITED PROPERTY AND CASUALTY INSURANCE COMPANY

St. Petersburg, Florida

This Schedule is attached to and forms a part of the Property Catastrophe Excess
of Loss Reinsurance Agreement and sets out specific terms, conditions and
participating Reinsurers for the Company’s Second Property Catastrophe Excess of
Loss Reinsurance.

COVER

The Reinsurer will be liable in respect of each and every Loss Occurrence for
the Ultimate Net Loss over and above an initial Ultimate Net Loss of $68,514,167
each and every Loss Occurrence, subject to a limit of liability to the Reinsurer
of $18,341,079 each and every Loss Occurrence.

In the event the limit and retention provided by the FHCF and/or the limit and
retention provided by the Temporary Increase in Coverage Limits (“TICL”) are
adjusted in accordance with the provisions of the reimbursement contract between
the Company and the State Board of Administration of the State of Florida, the
Company’s additional retention, if any, will be included in the limit of
liability of the Reinsurer. In no event shall the limit of liability to the
Reinsurer exceed $18,341,079 each and every Loss Occurrence.

In the event the coverage provided by the Temporary Increase in Coverage Limits
(“TICL”) and/or the coverage provided by the FHCF is depleted or exhausted, the
Reinsurer will be liable in respect of each and every Loss Occurrence for the
Ultimate Net Loss over and above an initial Ultimate Net Loss of $68,514,167
each and every Loss Occurrence, subject to a limit of liability to the Reinsurer
of $18,341,079.

PREMIUM

The Company shall pay the Reinsurer a deposit premium of $4,768,680 in
accordance with Article 9, Premium, of the Agreement. The deposit premium shall
be adjusted in accordance with Article 9, Premium, of the Agreement, by a
provisional rate 0.01710% to the Company’s Total Insurance Values in-force for
Coverages A, B, C and D in respect of the Company’s
Homeowners/Dwelling/Condominium Business as at September 30, 2008 subject to a
minimum premium of $3,814,944, (Minimum premium to be 80% of the developed
Deposit Premiums which are in turn based on TIV at September 30, 2008 of
$27,881,367,472.)

REINSTATEMENT

In the event of the whole or any portion of the liability under this Agreement
being exhausted by loss, the amount so exhausted shall be automatically
reinstated from the time of the occurrence of the loss; Nevertheless, the
Reinsurer’s liability hereunder shall never be more than $18,341,079 in respect
of any one Loss Occurrence nor more than $36,682,158 in respect of all Loss
Occurrences during the term of this Agreement.

The premium for such reinstatement, if any, is included within the deposit
premium stated in PREMIUM.

 

v.3499061

    

Prop Cat 06/17/2008

     BMS



--------------------------------------------------------------------------------

SCHEDULE C

Third Property Catastrophe Excess of Loss Reinsurance

UNITED PROPERTY AND CASUALTY INSURANCE COMPANY

St. Petersburg, Florida

This Schedule is attached to and forms a part of the Property Catastrophe Excess
of Loss Reinsurance Agreement and sets out specific terms, conditions and
participating Reinsurers for the Company’s Third Property Catastrophe Excess of
Loss Reinsurance.

COVER

The Reinsurer will be liable in respect of each and every Loss Occurrence for
the Ultimate Net Loss over and above an initial Ultimate Net Loss of $86,855,246
each and every Loss Occurrence, subject to a limit of liability to the Reinsurer
of $13,314,760 each and every Loss Occurrence.

In the event the limit and retention provided by the FHCF and/or the limit and
retention provided by the Temporary Increase in Coverage Limits (“TICL”) are
adjusted in accordance with the provisions of the reimbursement contract between
the Company and the State Board of Administration of the State of Florida, the
Company’s additional retention, if any, will be included in the limit of
liability of the Reinsurer. In no event shall the limit of liability to the
Reinsurer exceed $13,314,760 each and every Loss Occurrence.

In the event the coverage provided by the Temporary Increase in Coverage Limits
(“TICL”) and/or the coverage provided by the FHCF is depleted, exhausted or
otherwise unavailable, the Reinsurer will be liable in respect of each and every
Loss Occurrence for the Ultimate Net Loss over and above an initial Ultimate Met
Loss of $86,855,246 each and every Loss Occurrence, subject to a limit of
liability to the Reinsurer of $13,314,760.

PREMIUM

The Company shall pay the Reinsurer a deposit premium of $2,130,361 in
accordance with Article 9, Premium, of the Agreement, The deposit premium shall
be adjusted in accordance with Article 9, Premium, of the Agreement, by a
provisional rate of 0.00764% to the Company’s Total Insurance Values in-force
for Coverages A, B, C and D in respect of the Company’s
Homeowners/Dwelling/Condominium Business as at September 30, 2008 subject to a
minimum premium of $1,704,289, (Minimum premium to be 80% of the developed
Deposit Premiums which are in turn based on TIV at September 30, 2008 of
$27,881,367,472.)

REINSTATEMENT

In the event of the whole or any portion of the liability under this Agreement
being exhausted by loss, the amount so exhausted shall be automatically
reinstated from the time of the occurrence of the loss; Nevertheless, the
Reinsurer’s liability hereunder shall never be more than $13,314,759 in respect
of any one Loss Occurrence nor more than $26,629,518 in respect of all Loss
Occurrences during the term of this Agreement.

The premium for such reinstatement, if any, is included within the deposit
premium stated in PREMIUM.

 

v.3499061

    

Prop Cat 06/17/2008

     BMS



--------------------------------------------------------------------------------

SCHEDULE D

Fourth Property Catastrophe Excess of Loss Reinsurance

UNITED PROPERTY AND CASUALTY INSURANCE COMPANY St. Petersburg, Florida

This Schedule is attached to and forms a part of the Property Catastrophe Excess
of Loss Reinsurance Agreement and sets out specific terms, conditions and
participating Reinsurers for the Company’s Third Property Catastrophe Excess of
Loss Reinsurance.

COVER

The Reinsurer will be liable in respect of each and every Loss Occurrence for
the Ultimate Net Loss over and above an initial Ultimate Net Loss of
$100,170,005 each and every Loss Occurrence, subject to a limit of liability to
the Reinsurer of $10,000,000 each and every Loss Occurrence.

In the event the limit and retention provided by the FHCF and/or the limit and
retention provided by the Temporary Increase in Coverage Limits (“TICL”) are
adjusted in accordance with the provisions of the reimbursement contract between
the Company and the State Board of Administration of the State of Florida, the
Company’s additional retention, if any, will be included in the limit of
liability of the Reinsurer. In no event shall the limit of liability to the
Reinsurer exceed $10,000,000 each and every Loss Occurrence.

In the event the coverage provided by the Temporary Increase in Coverage Limits
(“TICL”) and/or the coverage provided by the FHCF is depleted, exhausted or
otherwise unavailable, the Reinsurer will be liable in respect of each and every
Loss Occurrence for the Ultimate Net Loss over and above an initial Ultimate Net
Loss of $100,170,005 each and every Loss Occurrence, subject to a limit of
liability to the Reinsurer of $10,00,000.

PREMIUM

The Company shall pay the Reinsurer a deposit premium of $1,200,000 in
accordance with Article 9, Premium, of the Agreement. The deposit premium shall
be adjusted in accordance with Article 9, Premium, of the Agreement, by a
provisional rate of 0.00930% to the Company’s Total Insurance Values in-force
for Coverages A, B, C and D in respect of the Company’s
Homeowners/Dwelling/Condominium Business as at September 30, 2008 subject to a
minimum premium of $960,000. (Minimum premium to be 80% of the developed Deposit
Premiums which are in turn based on TIV at September 30, 2008 of
$27,881,367,472.)

REINSTATEMENT

In the event of the whole or any portion of the liability under this Agreement
being exhausted by loss, the amount so exhausted shall be automatically
reinstated from the time of the occurrence of the loss; Nevertheless, the
Reinsurer’s liability hereunder shall never be more than $10,000,000 in respect
of any one Loss Occurrence nor more than $20,000,000 in respect of all Loss
Occurrences during the term of this Agreement.

The premium for such reinstatement, if any, is included within the deposit
premium stated in PREMIUM.

 

v.3499061

    

Prop Cat 06/17/2008

     BMS



--------------------------------------------------------------------------------

NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL-DAMAGE - REINSURANCE - U.S.A.

 

1.

This Agreement does not cover any loss or liability accruing to the Reassured,
directly or indirectly, and whether as Insurer or Reinsurer, from any Pool of
Insurers or Reinsurers formed for the purpose of covering Atomic or Nuclear
Energy risks.

 

2.

Without in any way restricting the operation of paragraph (1) of this Clause,
this Agreement does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:

 

  I.

Nuclear reactor power plants including all auxiliary property on the site, or

 

  II.

Any other nuclear reactor, installation, including laboratories handling
radioactive materials in connection with reactor installations, and “critical
facilities” as such, or

 

  III.

Installations for fabricating complete fuel elements or for processing
substantial quantities of “special nuclear material,” and for reprocessing,
salvaging, chemically separating, storing or disposing of “spent” nuclear fuel
or waste materials, or

 

  IV.

Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.

 

3.

Without in any way restricting the operation of paragraphs (1) and (2) hereof,
this Agreement does not cover any loss or liability by radioactive contamination
accruing to the Reassured, directly or indirectly, and whether as Insurer or
Reinsurer, from any insurance on property which is on the same site as a nuclear
reactor power plant or other nuclear installation and which normally would be
insured therewith except that this paragraph (3) shall not operate.

 

  (a)

where Reassured does not have knowledge of such nuclear reactor power plant or
nuclear installation, or

 

  (b)

where the said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however caused.
However, on and after 1st January, 1960 this sub-paragraph (b) shall only apply
provided the said radioactive contamination exclusion provision has been
approved by the Governmental Authority having jurisdiction thereof.

 

4.

Without in any way restricting the operation of paragraphs (1), (2) and
(3) hereof, this Agreement does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.

 

v.3499061

    

Prop Cat 06/17/2008

     BMS



--------------------------------------------------------------------------------

5.

It is understood and agreed that this Clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard.

 

6.

The term “special nuclear material” shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.

 

7.

Reassured to be sole judge of what constitutes:

 

  (a)

substantial quantities, and

 

  (b)

the extent of installation, plant or site.

Note - Without in any way restricting the operation of paragraph (I) hereof, it
is understood and agreed that

 

  (a)

all policies issued by the Reassured on or before 31st December 1957 shall be
free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply.

 

  (b)

with respect to any risk located in Canada policies issued by the Reassured on
or before 31st December 1958 shall be free from the application of the other
provisions of this Clause until expiry date or 31st December 1960 whichever
first occurs whereupon all the provisions of this Clause shall apply.

In accordance with NMA 1119 (12/12/57)

 

v.3499061

    

Prop Cat 06/17/2008

     BMS



--------------------------------------------------------------------------------

TERRORISM EXCLUSION

(Property Treaty Reinsurance)

Notwithstanding any provision to the contrary within this reinsurance agreement
or any endorsement thereto, it is agreed that this reinsurance agreement
excludes loss, damage, cost, or expense directly or indirectly caused by,
contributed to by, resulting from, or arising out of or in connection with any
act of terrorism, as defined herein, regardless of any other cause or event
contributing concurrently or in any other sequence to the loss.

An act of terrorism includes any act, or preparation in respect of action, or
threat of action designed to influence the government de jure or de facto of any
nation or any political division thereof, or in pursuit of political, religious,
ideological or similar purposes to intimidate the public or a section of the
public of any nation by any person or group(s) of persons whether acting alone
or on behalf of or in connection with any organisation(s) or government(s) de
jure or de facto, and which:

 

(i)

involves violence against one or more persons; or

 

(ii)

involves damage to property; or

 

(iii)

endangers life other than that of the person committing the action; or

 

(iv)

creates a risk to health or safety of the public or a section of the public; or

 

(v)

is designed to interfere with or to disrupt an electronic system.

This reinsurance agreement also excludes loss, damage, cost or expense directly
or indirectly caused by, contributed to by, resulting from, or arising out of or
in connection with any action in controlling, preventing, suppressing,
retaliating against, or responding to any act of terrorism.

Notwithstanding the above and subject otherwise to the terms, conditions, and
limitations of this reinsurance agreement, in respect only of personal lines
this reinsurance agreement will pay actual loss or damage (but not related cost
or expense) caused by any act of terrorism provided such act is not directly or
indirectly caused by, contributed to by, resulting from, or arising out of or in
connection with biological, chemical, radioactive, or nuclear pollution or
contamination or explosion.

NMA2930c

22/11/02

Form approved by Lloyd’s Market Association [Non-Marine]

 

v.3499061

    

Prop Cat 06/17/2008

     BMS



--------------------------------------------------------------------------------

INTERESTS AND LIABILITIES CONTRACT

to

PROPERTY CATASTROPHE

EXCESS OF LOSS REINSURANCE AGREEMENT

issued to

UNITED PROPERTY AND CASUALTY INSURANCE COMPANY

St Petersburg, Florida

(hereinafter referred to as the “Company”)

by

VARIOUS UNDERWRITERS AT LLOYD’S, LONDON

(as per the schedule attached)

(hereinafter referred to as the “Subscribing Reinsurer”)

The Subscribing Reinsurer’s share in the Interests and Liabilities of the
Reinsurers as set forth in the AGREEMENT attached hereto and made part of this
Contract shall be for the percentage stated below.

The share of the Subscribing Reinsurer in the Interests and Liabilities of the
Reinsurers in respect of the said AGREEMENT shall be separate and apart from the
shares of the other Subscribing Reinsurers to the said AGREEMENT, and the
Interests and Liabilities of the Subscribing Reinsurer shall not be joint with
those of the other Subscribing Reinsurers and in no event shall the Subscribing
Reinsurer participate in the Interests and Liabilities of the other Subscribing
Reinsurers.

The terms of this Interests and Liabilities Contract shall be from 12:01 Local
Standard Time at the location where the loss occurrence commences, 1st June,
2008 until Eastern 12:01 Local Standard Time at the location where the loss
occurrence commences 1st June, 2009.

Signed in                                  this                      day of
                                        , 2008

For and on behalf of the Subscribing Reinsurer:

 

 

v.3499061

    

Prop Cat 06/17/2008

     BMS